Carr, J.:
I concur to affirm as to parcel 4. I dissent from a reversal as to the other parcels. The questions involved received very careful consideration at Special Term, as appears from the opinion of Blacemar, J. I am of opinion that he reached a right result, and, therefore, I vote to affirm as to all the parcels involved.
Order first appealed from, which was entered August 31, 1915, reversed so far as it relates to parcels 1, 2 and 8, and otherwise affirmed. Order secondly appealed from, which was entered October 15,1915, entirely reversed, and the matter as to parcels 1, 2 and 3 remitted to William 0. Beecher, Esq., Thomas 0. Callender, Esq., and Arthur S. Somers, Esq., as new commissioners of appraisal, all without costs to any party.